Citation Nr: 0127702	
Decision Date: 12/28/01    Archive Date: 01/03/02

DOCKET NO.  99-01 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether the appellant's net worth is a bar to her receipt of 
improved death pension benefits effective March 1, 1994.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





WITNESSES AT HEARING ON APPEAL

Appellant and P. 


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from August 1970 to 
December 1970; he died on November [redacted], 1993.  The appellant 
is his surviving spouse.

This matter arises from a May 1998 decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, that held that the appellant's net 
worth was a bar to receipt of improved death pension 
benefits.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  


FINDING OF FACT

Given the appellant's age, income, and the size of her 
estate, it is reasonable that some part of her estate should 
be used for her own maintenance prior to the 

reinstatement of VA improved death pension benefits.


CONCLUSION OF LAW

The corpus of the estate of the appellant precludes the 
payment of improved death pension benefits.  38 U.S.C.A. 
§§ 1541, 1543 (West 1991); 38 C.F.R. §§ 3.271, 3.272, 3.274, 
3.275 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 
5102, 5103, 5103A, 5107), which applies to all pending claims 
for VA benefits, and which provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by the VA.  The VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  See VCAA, Pub. L. No. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  

First, the VA has a duty to notify the claimant and his or 
her representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 
VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 
U.S.C. §§ 5102 and 5103).  Second, the VA has a duty to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  See VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The appellant was provided adequate notice as 
to the evidence needed to substantiate her claim.  She also 
was given a personal hearing before a hearing officer at the 
RO.  As such, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board also finds that all relevant facts have 
been properly developed and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  

The appellant contends that her net worth should not prevent 
her from receiving improved death pension benefits.  
Parenthetically, at her personal hearing conducted before a 
hearing officer at the RO in October 1998, the appellant 
testified that she did not know that her husband had left her 
a sizable estate when she completed her initial application 
for VA improved death pension benefits.  In this regard, 
pension payable to a surviving spouse shall be denied or 
discontinued when the corpus of the estate of the surviving 
spouse is such that under all the circumstances, including 
consideration of the surviving spouse's income, it is 
reasonable that some part of the 

surviving spouse's net worth be consumed for her maintenance.  
See 38 U.S.C.A. § 1543; 38 C.F.R. § 3.274(c).  The terms 
"corpus of estate" and "net worth" mean the market value, 
less mortgages or other incumbrances, of all real and 
personal property owned by the claimant, except the 
claimant's dwelling (single family unit), including a 
reasonable lot area, and personal effects suitable to and 
consistent with the claimant's reasonable mode of life.  In 
determining whether some part of the claimant's estate should 
be consumed for the claimant's maintenance, consideration 
will be given to the amount of the claimant's income together 
with the following:  (1)  whether the property can be readily 
converted into cash at no substantial sacrifice; (2) life 
expectancy; (3) number of dependents who meet the definition 
of member of the family; (4) potential rate of depletion, 
including unusual medical expenses under the principles 
outlined in 38 C.F.R. § 3.272(g).  See 38 C.F.R. § 3.275.  

The facts in this case are as follows.  The veteran died on 
November [redacted], 1993.  The appellant applied for improved death 
pension benefits in February 1994.  On her application, she 
reported that she had no children, that she was born in 
December 1948, and that she had only $1,400 in stocks, bonds, 
and bank deposits.  She also reported that she had no income.  

As the result of an income verification match, VA discovered 
that the appellant had bank deposits in excess of $56,000.  
From this, she derived dividend/interest income on a regular 
basis.  The appellant was 45 years old when she submitted her 
improved death pension application, and had no dependents.  
In February 1998, she reported monthly expenses totaling 
$638.  It was also learned that the appellant was in 
possession of certain real property in addition to her 
dwelling, and certain vehicles, the value of which are now in 
dispute.  


The question for Board consideration is whether the 
appellant's net worth at the time of her application for 
improved death pension benefits was such that it is 
reasonable that some part of that corpus should be consumed 
for the appellant's maintenance prior to the payment of 
improved death pension benefits.  See 38 C.F.R. § 3.274(c).  
Although the appellant was only 45 years of age at the time 
of her improved death pension application in February 1994, 
she had no dependents and less than $700 monthly in living 
expenses.  Conversely, she derived  monthly income from the 
liquid assets inherited from her husband.  Under the 
circumstances, the Board finds that it was reasonable to 
expect her to consume some part of her estate for her 
personal maintenance prior to becoming eligible to receive 
improved death pension benefits.  As such, the appellant's 
net worth was a bar to her receipt of improved death pension 
benefits effective March 1, 1994.  This is true, 
notwithstanding her assertion that she was unaware of the 
breadth of her assets when she first applied for pension.  
While lack of knowledge may be a consideration in an equity 
and good conscience determination (see 38 C.F.R. § 1.965 
(2000)), such lack of knowledge has no bearing on the issue 
currently before the Board.  

The Board would note that a number of years have passed since 
the appellant inherited the funds that are at the basis of 
this determination.  At her aforementioned personal hearing, 
the appellant indicated that much of her net worth has been 
depleted for her maintenance.  By this decision, the Board 
does not imply that the appellant's financial circumstances 
have not changed sufficiently enough to reduce her net worth 
to a level that would permit the payment of improved death 
pension benefits prospectively.  The appellant is free to 
reapply for this benefit if she believes this to be the case.  



ORDER

Because the appellant's net worth was a bar to her receipt of 
improved death pension benefits effective March 1, 1994, the 
appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

